DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 31 January 2022.  These drawings are acceptable.

Response to Amendment
Applicant's submission filed on 31 January 2022 has been entered.  Claims 1, 11, 15 and 16 have been amended.  Claims 1-16 are currently pending and have been considered below.

Response to Arguments
The objection to the drawings has been withdrawn in view of Applicant’s amendments / replacement drawing sheet.
The 35 U.S.C. §112(b) rejection of claims 1-16 has been withdrawn in view of Applicant’s amendments.
Applicant’s arguments with respect to claim(s) 1-16 have been fully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen, Qifeng, Linfeng Jiang, and Huilin Xiong. "Person tracking and frontal face capture with uav." 2018 IEEE 18th International Conference on Communication Technology (ICCT). IEEE, 2018, hereinafter, “Shen”, and further in view of Jung et al., U.S. Publication No. 2019/0174056, hereinafter, “Jung”.

As per claim 1, Shen discloses a system comprising: 
a camera operable to capture images of a scene (Shen, page 1413, Section II. Hardware, quad rotor UAV with a fixed frontal camera); 
an identification unit configured to identify an object of interest in images of the scene (Shen, page 1412, Introduction, track a specified person … The person detection module using the real-time object detector You Only Look Once version3 (YOLOv3) returns all the detection frames of humans and the feature matching module takes them as inputs; Shen, page 1413, III.A. Person Detection & Feature Extraction, The person detection module detects all the persons in the image and generates the bounding boxes of the persons. The feature extraction module takes in these bounding boxes and extract the features of each box … Deep Neural Network, YOLOv3 as the detector to detect persons in the image of front view camera); 
a pose processor configured to obtain a pose of the object of interest in the scene relative to the camera (Shen, page 1412, Introduction, use the MTCNN model for face detection and face feature points location in the target detection frame. The face scoring mechanism and flight control algorithm are designed to actively adjust the drone’s position to the front of the target person's face); 
a scene analyser operable to determine, based on at least one of the obtained pose of the object of interest and images captured by the camera, a scene quality associated with images captured by the camera at a respective pose; wherein the scene analyser comprises a first machine learning model trained to determine the scene quality associated with the images captured by cameras at respective poses (Shen, page 1412, Introduction, use the MTCNN model for face detection and face feature points location in the target detection frame. The face scoring mechanism and flight control algorithm are designed to actively adjust the drone’s position to the front of the target person's face, and capture the most accurate and clear target face photo; Shen, page 1414, III.C. Face Detection & Key Points Localization, set an indicator to indicate the score of the frontal face to record the best face image; Shen, page 1416, Figure 7, score facial images at different angles); and 
a controller configured to cause a pose of the camera to be adjusted based on a determination that the scene quality of an image captured at a current pose is less than a threshold value (Shen, page 1412, Introduction, use the MTCNN model for face detection and face feature points location in the target detection frame. The face scoring mechanism and flight control algorithm are designed to actively adjust the drone’s position to the front of the target person's face, and capture the most accurate and clear target face photo; Shen, pages 1414-1415, III. D. Visual-Based Control Strategy, The control goal in the tracking phase is to always make the target person's bounding box in the middle of the image ... three proportional–derivative controllers (PD controllers) to take charge of the drone’s fore-and-aft, up-and-down and rotation ... When the drone finds a face with low score in the target person’s bounding box, it is ought to fly to the side which makes the score of the face much bigger; Shen, age 1416, Figure 7). 
Shen does not explicitly disclose the following limitations as further recited however Jung discloses 
where the first machine learning model is trained to recognize poses of high scene quality through analysis of images captured professionally or images of high popularity in a user community (Jung, ¶0008, providing recommendation information (e.g., at least one recommended photographing composition, a recommendation setting value, and at least one recommended pose) related to photography; Jung, ¶0054, take a nice photograph like professional photographers; Jung, ¶0078, the electronic apparatus 1000 may determine the recommended photographing composition by using the learning network model (e.g., the AI model) trained based on photographs taken by professionals; Jung, ¶0087, the electronic apparatus 1000 may determine a composition where the tree or the pillar does not overlap the person as the recommended photographing composition; Jung, ¶0098, an AI processor included in a server or the electronic apparatus 1000 may generate a recommendation model 300 that recommends a photographing composition or derives a photographing setting value by training an artificial neural network; Jung, ¶0100, the photograph images 301 obtained by the AI processor may be many photograph images taken by professionals, and may include information about a subject and a photographing composition. According to an embodiment, the photograph image 301 may be a still image, or a plurality of frames included in a video).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Shen to include the training data set of photographs taken by professionals as taught by Jung in order to assist ordinary users in capturing professional quality images (Jung, ¶0054; ¶0085).  

As per claim 5, Shen and Jung disclose a system according to claim 1, wherein the controller comprises a second machine learning model trained to determine a pose of the camera that is likely to result in the capture of an image of the object of interest having a higher scene quality (Shen, Abstract, Based on the vision information obtained from the two modules, the UAV can fly around the target person and obtain the target’s frontal face image). 

As per claim 14, Shen and Jung disclose a system according to claim 1, wherein the camera is real or virtual, being operable to capture images of a real or virtual scene (Shen, page 1413, Section II. Hardware, quad rotor UAV with a fixed frontal camera). 

As per claim 15, Shen and Jung disclose a system according to claim 1, wherein the camera is a real camera, the system includes a motion controller operating to control the position and or orientation of the camera (Shen, page 1413, Section II. Hardware, quad rotor UAV with a fixed frontal camera); and 
the motion controller comprises at least one of wheels and propellers, and is arranged to receive an input from the controller (Shen, page 1412, Introduction, use the MTCNN model for face detection and face feature points location in the target detection frame. The face scoring mechanism and flight control algorithm are designed to actively adjust the drone’s position to the front of the target person's face; Shen, page 1413, Section II. Hardware, quad rotor UAV with a fixed frontal camera). 

As per claim 16, Shen and Jung disclose a system according to claim 1, in which the camera device comprises:
a sensor operable to capture images of a scene; and one or more of: i. the identification unit, ii. the pose processor, iii. the scene analyser, and iv. the controller (Shen, page 1412, Introduction, use the MTCNN model for face detection and face feature points location in the target detection frame. The face scoring mechanism and flight control algorithm are designed to actively adjust the drone’s position to the front of the target person's face; Shen, page 1413, Section II. Hardware, quad rotor UAV with a fixed frontal camera).


Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen, Qifeng, Linfeng Jiang, and Huilin Xiong. "Person tracking and frontal face capture with uav." 2018 IEEE 18th International Conference on Communication Technology (ICCT). IEEE, 2018, hereinafter, “Shen”, in view of Jung et al., U.S. Publication No. 2019/0174056, hereinafter, “Jung” as applied to claim 1 above, and further in view of Zhang et al., Chinese Patent Application No. CN107749952A, hereinafter, “Zhang”.

As per claim 10, Shen and Jung disclose a system according to claim 1, but do not explicitly disclose the following limitations as further recited however Zhang discloses wherein the object of interest comprises a character in a scene, and wherein the scene quality model is trained with pose data and or training images of characters in scenes (Zhang, Figure 1; Zhang, Figure 3; Zhang, ¶0037, Use this training set to train the initial deep neural network, and get the intelligent composition deep neural network; Zhang, ¶0041-0042, select single, multiplayer, half-length, partial and other modes for different scenes to meet the needs of wide-angle shooting during multiplayer sports … as shown in Figure 3, the key points can be set flexibly). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Shen and Jung to include the pose training data as taught by Zhang in order to improve image composition for different scenes (Zhang, ¶0041-0042).

As per claim 11, Shen, Jung and Zhang disclose a system according to claim 10, wherein 
the object of interest comprises a plurality of characters, the system includes an input unit operable to receive an input from a user indicating one or more characters that are to be included in the captured images (Zhang, Figure 1; Zhang, Figure 3; Zhang, ¶0041-0042); and 
the scene analyser is configured to determine a scene quality based on the 3D poses of the characters that are to be included in the captured images and or the images captured by the camera (Zhang, Figure 1; Zhang, Figure 3; Zhang, ¶0021, The composition unit is used to establish an intelligent neural network for composition, compose the target object in real time, and obtain the optimal position of the target object in the current picture; Zhang, ¶0041-0042, select single, multiplayer, half-length, partial and other modes for different scenes to meet the needs of wide-angle shooting during multiplayer sports … as shown in Figure 3, the key points can beset flexibly). 


Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen, Qifeng, Linfeng Jiang, and Huilin Xiong. "Person tracking and frontal face capture with uav." 2018 IEEE 18th International Conference on Communication Technology (ICCT). IEEE, 2018, hereinafter, “Shen”, in view of Jung et al., U.S. Publication No. 2019/0174056, hereinafter, “Jung” as applied to claim 1 above, and further in view of Meler et al., U.S. Publication No. 2018/0262683, hereinafter, “Meler”.

As per claim 2, Shen and Jung disclose a system according to claim 1, but do not explicitly disclose the following limitations as further recited however Meler discloses wherein the first machine learning model is trained with pose data indicating a pose of the object of interest in the scene relative to the camera that captured the training images and or training images of objects of interest wherein the pose data and or training images are labelled with respective scene qualities (Meler, ¶0022, Machine learning modules may be trained with image data that has been labeled with image quality scores provided by humans). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to train a machine learning model using labeled data as taught by Meler in the system of Shen and Jung in order to provide a specific criterion for determining optimal scene composition (Meler, ¶0022).  

As per claim 3, Shen, Jung and Meler disclose a system according to claim 2, wherein the pose data and or training images are labelled as having a high scene quality based on at least one of a source of the pose data and or training images and user feedback associated with the pose data and or training images (Meler, ¶0022, Machine learning modules may be trained with image data that has been labeled with image quality scores provided by humans. A machine learning module trained in this manner may be configured to take image data as input and output an image quality score that correlates well with subjective human scores. For example, images may be presented to humans and image quality scores for those images may be received from the humans and used to label one or more portions of image data from the respective images). 


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen, Qifeng, Linfeng Jiang, and Huilin Xiong. "Person tracking and frontal face capture with uav." 2018 IEEE 18th International Conference on Communication Technology (ICCT). IEEE, 2018, hereinafter, “Shen”, in view of Jung et al., U.S. Publication No. 2019/0174056, hereinafter, “Jung”, in view of Meler et al., U.S. Publication No. 2018/0262683, hereinafter, “Meler” as applied to claim 2 above, and further in view of Lin, Chyi-Yeu, and Chung-Yi Liang. "Innovative Drone Selfie System and Implementation." 2017 International Symposium on Computer Science and Intelligent Controls (ISCSIC). IEEE, 2017, hereinafter, “Lin”.

As per claim 4, Shen, Jung and Meler disclose a system according to claim 2, but do not explicitly disclose the following limitations as further recited however Lin discloses wherein the controller is configured to adjust one or more intrinsic parameters of the camera based on the determination that the scene quality of an image captured at a current pose is less than a threshold value (Lin, page 137, Section d. Drone flying control); and 
wherein the first machine learning model is further trained with intrinsic data indicating one or more intrinsic parameters of the cameras for which the pose data and or training images were obtained (Lin, page 137, Section d. Drone flying control, calibrate the camera and calculate the intrinsic parameters. After that, we used the calibration's result to build the project matrix, distance from the face to the camera ... different cameras may have different image sizes, type of lens, and focus lengths. Therefore, the width of the face in pixels may be different for different cameras in the same distance. The linear regression’s result has to change, and so is the projection matrix. Subsequently, many parameters have to be calculated ... control the drone to fly a distance from the current position to where it will take the photo with parameters matching to the template selected ... After the drone detects the photographing parameters in the image from the camera, we use the difference of the spherical coordinate system’s position to control the drone to fly, as the right figure in Fig. 6, from the first position where the photographing parameters are detected from the image from the camera, to the final position). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the intrinsic camera adjustments as taught by Lin in the system of Shen, Jung and Meler in order to be able to adjust and calculate the parameters for different cameras (Lin, page 137, Section d. Drone flying control).


Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen, Qifeng, Linfeng Jiang, and Huilin Xiong. "Person tracking and frontal face capture with uav." 2018 IEEE 18th International Conference on Communication Technology (ICCT). IEEE, 2018, hereinafter, “Shen”, in view of Jung et al., U.S. Publication No. 2019/0174056, hereinafter, “Jung” as applied to claim 5 above, and further in view of Yu, Lingli, et al. "Intelligent land-vehicle model transfer trajectory planning method based on deep reinforcement learning." Sensors 18.9 (2018), hereinafter, “Yu”.

As per claim 6, Shen and Jung disclose a system according to claim 5, but do not explicitly disclose the following limitations as further recited however Yu discloses wherein the second machine learning model comprises an agent trained using deep reinforcement learning (Yu, page 9, 3.3. Algorithm Framework of Model Transfer Based on Deep Reinforcement Learning, the optimal intelligent driving strategy is applied to the virtual environment, which is trained by the agent after deep reinforcement learning); and 
wherein the agent is trained to learn a pose that maximises the scene quality of images captured by the camera, the agent being trained by moving around multiple different virtual scenes and capturing virtual images of objects of interest within those scenes (Yu, page 7, 3.2. Model Transfer Strategy, Mapping to the virtual environment M, the intelligent vehicle pose is Car ...  sensor is acquired according to the distance ... and trajectory sequence; Yu, page 9, 3.3. Algorithm Framework of Model Transfer Based on Deep Reinforcement Learning, DRL-MTTP aims to abstract the complex real environment and transfer it to a simple virtual environment through the model ... the optimal trajectory control sequence is obtained to realize the end-to-end trajectory planning ... the corresponding position Car of the intelligent vehicle in the virtual environment M is calculated by a model transfer for each target point). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the reinforcement learning as taught by Yu in the system of Shen and Jung in order to train the algorithm in a virtual environment and then transfer the model to the real environment (Yu, page 9, 3.3. Algorithm Framework of Model Transfer Based on Deep Reinforcement Learning).

As per claim 7, Shen, Jung and Yu disclose a system according to claim 6, wherein the second machine learning model is configured to determine a scene quality associated with the virtual images by inputting the virtual images into the first trained machine learning model (Yu, page 9-10, 3.3. Algorithm Framework of Model Transfer Based on Deep Reinforcement Learning, DRL-MTTP aims to abstract the complex real environment and transfer it to a simple virtual environment through the model ... the optimal trajectory control sequence is obtained to realize the end-to-end trajectory planning ... the corresponding position Car of the intelligent vehicle in the virtual environment M is calculated by a model transfer for each target point … Finally, the control trajectory sequence pair C under real environment M* is acquired by model transfer; Yu, 11, Figure 6). 


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen, Qifeng, Linfeng Jiang, and Huilin Xiong. "Person tracking and frontal face capture with uav." 2018 IEEE 18th International Conference on Communication Technology (ICCT). IEEE, 2018, hereinafter, “Shen”, in view of Jung et al., U.S. Publication No. 2019/0174056, hereinafter, “Jung” as applied to claim 1 above, and further in view of Chui et al., U.S. Publication No. 2019/0043172, hereinafter, “Chui”.

As per claim 8, Shen and Jung disclose a system according to claim 1, but do not explicitly disclose the following limitations as further recited however Chui discloses 
wherein the identification unit is configured to identify a type of scene that the images captured by the camera corresponds to (Chui, ¶0025, Training 106 on a dataset 104, for example, using any combination of one or more appropriate machine learning techniques such as deep neural networks and convolutional neural networks, results in a set of one or more low level properties or attributes 110 associated with the dataset 104 to be learned … Examples of attributes that may be learned include attributes associated with object /scene types and geometries); and 
wherein the scene analyser is further configured to determine a scene quality associated with the images captured by the camera at a respective pose, based on the identified scene type (Chui, ¶0025, attributes that are combinations or functions of a plurality of low level attributes may also be learned. Examples of such intangible attributes include attributes associated with style, aesthetic … After training on large sets of data to learn various attributes, image processing framework 100 may subsequently be employed to detect similar attributes or combinations thereof in other images). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Shen and Jung to include the scene types as taught by Chui in order to adjust the pose and parameters dependent on the individual scene type (Chui, ¶0025).

As per claim 9, Shen, Jung and Chui disclose a system according to claim 8, wherein the identification unit comprises a third machine learning model trained to identify a type of scene that the images captured by the camera corresponds to, the third machine learning model being trained with images of different types of scene and corresponding scene identifiers (Chui, ¶0025, Training 106 on a dataset 104, for example, using any combination of one or more appropriate machine learning techniques such as deep neural networks and convolutional neural networks, results in a set of one or more low level properties or attributes 110 associated with the dataset 104 to be learned … Examples of attributes that may be learned include attributes associated with object /scene types and geometries). 


Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen, Qifeng, Linfeng Jiang, and Huilin Xiong. "Person tracking and frontal face capture with uav." 2018 IEEE 18th International Conference on Communication Technology (ICCT). IEEE, 2018, hereinafter, “Shen”, in view of Jung et al., U.S. Publication No. 2019/0174056, hereinafter, “Jung”, in view of Zhang et al., Chinese Patent Application No. CN107749952A, hereinafter, “Zhang” as applied to claim 11 above, and further in view of Visser et al., U.S. Publication No. 2017/0220036, hereinafter, “Visser”.

As per claim 12, Shen, Jung and Zhang disclose a system according to claim 11, comprising:
wherein the scene analyser is configured to detect the scene quality based on the pose of the at least one primary character in the scene relative to the camera and or the images captured by the camera (Shen, page 1412, Introduction, use the MTCNN model for face detection and face feature points location in the target detection frame. The face scoring mechanism and flight control algorithm are designed to actively adjust the drone’s position to the front of the target person's face, and capture the most accurate and clear target face photo; Shen, page 1414, III.C. Face Detection & Key Points Localization, set an indicator to indicate the score of the frontal face to record the best face image; Shen, page 1416, Figure 7, score facial images at different angles; Zhang, ¶0024, The invention automatically tracks and shoots, can accurately identify the scene, position, distance, behavior, posture and other elements of the character, and provides accurate guidance information for the shooting control system) but do not explicitly disclose the following limitations as further recited however Visser discloses: 
an audio unit operable to receive speech data indicative that at least one of the characters is or is about to start speaking; wherein the identification unit is configured to identify, based on the speech data, at least one of the characters as a primary character (Visser, ¶0005, receiving audio signals via one or more microphones positioned relative to a location on a drone, identifying audio signals that are of interest, and controlling flight characteristics of the drone based on the audio signals that are of interest). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Shen, Jung and Zhang to include the ability to locate a source of audio as taught by Vissers in order to re-orient the drone to increase the quality of the audio thereby improving tracking of the audio source (Vissers, ¶0048).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen, Qifeng, Linfeng Jiang, and Huilin Xiong. "Person tracking and frontal face capture with uav." 2018 IEEE 18th International Conference on Communication Technology (ICCT). IEEE, 2018, hereinafter, “Shen”, in view of Jung et al., U.S. Publication No. 2019/0174056, hereinafter, “Jung” as applied to claim 1 above, and further in view of Visser et al., U.S. Publication No. 2017/0220036, hereinafter, “Visser”.

As per claim 13, Shen and Jung disclose a system according to claim 1, wherein the scene analyser is further configured to determine a scene quality associated with the captured images (Shen, page 1412, Introduction, use the MTCNN model for face detection and face feature points location in the target detection frame. The face scoring mechanism and flight control algorithm are designed to actively adjust the drone’s position to the front of the target person's face, and capture the most accurate and clear target face photo; Shen, page 1414, III.C. Face Detection & Key Points Localization, set an indicator to indicate the score of the frontal face to record the best face image; Shen, page 1416, Figure 7, score facial images at different angles) but do not explicitly disclose the following limitations as further recited however Visser discloses 
wherein the identification unit is configured to identify a source of audio in the scene and the pose processor is configured to determine a pose of the source of audio relative to the camera (Visser, ¶0005, receiving audio signals via one or more microphones positioned relative to a location on a drone, identifying audio signals that are of interest, and controlling flight characteristics of the drone based on the audio signals that are of interest); and 
wherein the scene analyser is further configured to determine a scene quality based on the detected pose of the source of audio relative to the camera (Visser, ¶0005, receiving audio signals via one or more microphones positioned relative to a location on a drone, identifying audio signals that are of interest, and controlling flight characteristics of the drone based on the audio signals that are of interest; Vissers, ¶0048, A user identifies an audio signal on the DOA plot that is associated with an audio signal received from the desired audio source (122) and instructs system 10 to orient drone 12 to increase the quality of the audio signal received from the desired audio source; Vissers, Figure 6).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention modify the teachings of Shen and Jung to include the ability to locate a source of audio as taught by Vissers in order to re-orient the drone to increase the quality of the audio thereby improving tracking of the audio source (Vissers, ¶0048).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                
/VU LE/Supervisory Patent Examiner, Art Unit 2668